TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00240-CV


                                         A. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 312,563-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on May 6, 2022.

By request to this Court dated May 6, 2022, Jessica Jacobi requested an extension of 10 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Jessica Jacobi is hereby ordered to

file the reporter’s record in this case on or before May 16, 2022. If the record is not filed by that

date, Jacobi may be required to show cause why she should not be held in contempt of court.

               It is ordered on May 11, 2022.
Before Justices Goodwin, Baker, and Triana